Citation Nr: 0001414	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for 
impotence.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
November 1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).

Initially, the Board notes that the original appeal included 
the issue of entitlement an initial compensable evaluation 
for prostate cancer.  During the pendency of the appeal, the 
RO, in August 1998, increased the rating for prostate cancer 
to 40 percent, and assigned a separate non-compensable (zero 
percent) rating for impotence.  In a written statement, 
received in December 1998, the veteran indicated that he was 
satisfied with the 40 percent rating for prostate cancer.  In 
accordance with 38 C.F.R. § 20.204, the veteran may withdraw 
an issue on appeal at anytime.  As the veteran indicated that 
he was satisfied with the disability rating assigned for the 
service-connected prostate cancer and did not wish to pursue 
that appeal, the Board's appellate consideration will be 
limited to issued listed on the cover page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has loss of erectile power but there is no 
evidence of penile deformity.


CONCLUSION OF LAW

An initial compensable evaluation for impotency is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.115b, Diagnostic Codes 7599-7522 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.

Factual Background

The veteran's DD 214 shows that he had a period of service in 
Vietnam.

Post-service private medical records indicate that the 
veteran underwent radial prostatectomy in April 1994.  A 
urologic oncology clinic progress record dated in July 1994 
noted that erectile function had improved to 25 percent of 
normal and was gradually improving over time.  In March 1996, 
the veteran reported complete return of erectile function, 
allowing sexual activity.  He described that his erections 
were close to normal and capable of vaginal penetration.  

In a February 1997 rating decision, the RO granted service 
connection for prostate cancer secondary to Agent Orange 
exposure, evaluated as noncompensably disabling effective 
November 7, 1996.  

On VA examination in December 1997, it was noted that for the 
first year following prostate surgery the veteran was able to 
accomplish penetration in association with intercourse.  He 
then began to fail and has had increasing difficulties to the 
point now where he gets no erections at all whatsoever.  He 
has tried the vacuum device system which is unsuccessful and 
he avoids the shots system because he is afraid of needles.  
He had not had intercourse in the last year and this was 
placing a strain upon his marriage.  Physical examination 
revealed normal adult male genitalia.  There was no evidence 
of penile lesions.  Testes were of normal size, shape, and 
consistency.  

On VA examination in March 1998, the veteran reported that he 
had had an erectile dysfunction since surgery, had had 
partial erections, and was able to accomplish penetration, 
but not satisfactorily.  He had been given the pump system 
which helped somewhat.  He had not had sexual intercourse in 
the last two years, and was continuing to have marital 
difficulties surrounding his sexual dysfunction.  The 
examiner noted that the physical examination was unchanged 
from the December 1997 examination.  There was no evidence of 
any penile abnormalities.  The testes were normal in size, 
shape, and consistency.  The diagnosis included partial 
impotence.  

In August 1998, the RO granted service connection on a 
secondary basis for impotence and assigned a noncompensable 
evaluation from November 7, 1996.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

When an unlisted condition is encountered, it may be rated 
under a closely related disorder in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely related.  38 C.F.R. § 4.20.  In addition, where 
the rating schedule does not provide noncompensable rating 
for a specific diagnostic code, a noncompensable evaluation 
is assigned when the criteria for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

In this case, following surgery for prostate cancer, the 
veteran became impotent.  The Diagnostic Code most closely 
analogous to impotence is for penis deformity, 38 C.F.R. § 
4.115b, Diagnostic Code (DC) 7522.  The only rating under 
Diagnostic Code 7522 is 20 percent and the criteria for that 
rating are deformity of the penis with loss of erectile 
power.

As noted above, an initial (separate) noncompensable 
evaluation was granted for impotence in August 1998, 
effective from November 7, 1996, the effective date of 
regulation changes to 38 C.F.R. § 3.309(e).  As the veteran 
takes issue with the initial rating assigned when service 
connection was granted, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet.App. 119 (1999).

While it is undisputed that the veteran suffers from loss of 
erectile power as a result of his prostate surgery, there is 
no evidence of deformity of the penis so as to warrant the 20 
percent evaluation.  VA examinations in December 1997 and 
March 1998 revealed normal male genitalia.  Therefore, a 
compensable evaluation is not warranted under Diagnostic Code 
7522.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a compensable evaluation, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107. 


ORDER

Entitlement to an initial compensable evaluation for 
impotence is denied.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

